Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
*Applicant's submission filed on December 23, 2021 has been entered. The IDS(s) filed on December 23, 2021 is acknowledged have been considered and do not cite any reference which would require a new rejection or objection.   Furthermore, the amendment of the claims filed January 10, 2022 has been entered and does not necessitate a new rejection or objection.

Claims 25-27, 29-34, 36-55 are allowed as in the claims filed January 10, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Cochran (WO 2012/064658 A1, cited in Applicant’s IDS).  Cochran teaches of a cystine knot peptide comprising the sequence GCPRILMRCKQDSDCLAGCVCGPNGFCG (see SEQ ID NO: 1, truncated EETI-II) which meets the limitations of Z1 and Z2 being glycine, L2 comprising KQDSD (SEQ ID NO: 93), L3 comprising LAG, L4 is Valine, L5 is GPNGF (instant SEQ ID NO: 19).  The difference between the instant claims and Cochran is that L1 is not one of SEQ ID Nos: 35, 127-129, 214 or 385 and L5 is not one of SEQ ID Nos: 46, 121, 132-133.  The peptides of instant claim 25 are variants of EETI-II (variants of the L1 and L4 region) that bind to VEGFA.  However, neither Cochran (nor any other prior art) teach, suggest or provide motivation to make the peptides of the instant claims comprising SEQ ID Nos: 35, 127-129, 214 or 385 and one of SEQ ID Nos: 46, 121, 131-133 as the L1 and L5 domains of the cystine knot peptide.
Conclusion
Claims 25-27, 29-34, 36-55 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654